Citation Nr: 0125452	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-12 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Chapter 31 vocational rehabilitation subsistence allowance 
benefits in the calculated amount of $1,556.41.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel

INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 decision of the 
Committee of Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  In 
August 2001, the veteran was afforded a personal hearing 
before the undersigned Member of the Board in Washington, DC.  
A transcript of the hearing has been associated with the 
claims folder.  


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  Regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(recently codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran has asked for a waiver of overpayment of Chapter 
31 vocational rehabilitation subsistence allowance benefits 
in calculated amount of $1,556.41.  He contends that undue 
hardship would result if he were required to repay the 
overpayment.  He further maintains that the alleged 
overpayment in the amount of $1,566.41 was not properly 
created.  Specifically, the veteran contends that he informed 
his case manager of his intent to withdraw from his 
vocational rehabilitation program in August 1999, and that 
his continued payment of subsistence allowance benefits until 
December 1999 was due solely to VA error.  In other words, 
the veteran appears to assert that the overpayment in 
question resulted solely from administrative error on the 
part of the VA.  

Sole administrative error connotes that the veteran neither 
had knowledge of nor should have been aware of the erroneous 
award.  Further, it must be found that neither the veteran's 
actions nor his failure to act contributed to payment 
pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b)(9)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) (2001).  

To date, the underlying issue of whether the overpayment was 
properly created has not been addressed by the RO&IC.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that when a debtor requests waiver of an overpayment and also 
asserts that the underlying debt is invalid, VA must resolve 
both matters.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
Further, the question of whether the overpayment at issue was 
properly created is inextricably intertwined with the issue 
pertaining to the veteran's entitlement to waiver of recovery 
of the overpayment.  See Parker v. Brown, 7 Vet. App. 116 
(1994); see also  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The fact that an issue is inextricably intertwined 
does not establish that the Board has jurisdiction of the 
issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed.

Finally, on review of the claims folder, the Board notes that 
the letter notifying the veteran of his entitlement to 
educational benefits under the Chapter 31 Vocational 
Rehabilitation Program is not of record.  While this 
information may be maintained in a separate file, a copy of 
the award letter and any additional documentation pertaining 
to the veteran's receipt of Chapter 31 benefits should be 
associated with the claims folder.

Accordingly, this case is REMANDED for the following action:

1.  The RO&IC should ensure that all 
records and documentation pertaining to 
the veteran's receipt of Chapter 31 
vocational rehabilitation benefits have 
been associated with the claims folder, 
to include the letter that notified the 
veteran of his entitlement to educational 
benefits under the Chapter 31 Vocational 
Rehabilitation Program.

2.  The RO&IC should adjudicate whether 
the debt in question was properly 
created, specifically addressing whether 
the overpayment was solely due to 
administrative error by VA.  If it is 
determined that the indebtedness was 
validly established, the RO&IC should 
explain the legal basis for that 
conclusion and the evidence considered.

3.  If a timely Notice of Disagreement is 
received with respect to the decision, 
the RO&IC should issue a supplemental 
statement of the case and inform the 
veteran of the requirements to perfect an 
appeal with respect to this issue.  The 
veteran and his representative should 
then be provided an appropriate 
opportunity to respond.

4.  If it is determined that the 
indebtedness was properly created, the 
RO&IC should undertake any development it 
deems to be warranted to comply with the 
provisions of the VCAA and the 
implementing regulations and should, if 
appropriate, readjudicate the veteran's 
claim for waiver of the overpayment 
indebtedness.  If any benefit on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  The 
veteran and his representative should 
then be given the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


